Citation Nr: 1045093	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  05-35 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder and a psychiatric disorder other than posttraumatic 
stress disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, had honorable active service 
from August 1964 to September 13, 1968.  He had other than 
honorable service from September 14, 1968, to April 1970.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision, dated in August 2004, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.  

In April 2008, the Veteran appeared at a hearing before the 
Board.  In June 2010, the Veteran was afforded the opportunity 
for another hearing as the Veterans Law Judge who held the 
hearing in April 2008 had retired.  As the Veteran did not reply 
to the letter, the Board is assuming the Veteran does not want 
another Board hearing and will proceed accordingly.

In a decision in February 2009, the Board denied the claim of 
service connection for posttraumatic stress disorder.  The 
Veteran appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court).  In an Order, dated in 
May 2010, the Court granted a Joint Motion to Remand of the 
parties, the VA Secretary and the Veteran and remanded the case 
to the Board for readjudication consistent with the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In the Joint Motion, in part, the parties agreed that the Board 
failed to address whether the Veteran's diagnosed mental 
conditions other than posttraumatic stress disorder were related 
to service, citing Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
VA records show that in February 2006 the diagnoses included 
possible bipolar disorder, schizoaffective disorder, depressive 
disorder, and delusional disorder.  

In order to comply with the Court's Order, the case is remanded 
for the following:

1.  Ensure VCAA notice on the claim of 
service connection for a psychiatric disorder 
other than posttraumatic stress disorder and 
develop the claim as needed in accordance 
with the duty to assist.

2.  After the development has been completed, 
adjudicate the claim for posttraumatic stress 
disorder and a psychiatric disorder other 
than posttraumatic stress disorder.  If the 
benefit sought remains denied, furnish the 
Veteran and his representative a supplemental 
statement of the case and return the case to 
the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


